MEMORANDUM **
Ronald L. Smith appeals from the 92-month sentence imposed following his guilty-plea conviction for felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Smith contends that, at sentencing, the district court violated the separation of powers doctrine by admitting documents and calling and questioning a witness on its own initiative. The district court did not act improperly. See Fed.R.Evid. 614; see also United States v. Alfaro, 336 F.3d 876, 883-84 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.